Walker, I.,
concurring: My view of this case is that the question as to the validity of the clause providing that in the case of the widow’s remarriage, during the minority of the children, the estate should go to them, is directly involved, and that the opinion of the Court upon its legality is not a mere dictum. We are called upon to construe the clause and to decide that- very question, as Justice Allen says at the outset, in the statement of the case, his language being as follows: “This is an action, instituted by the executor of John W. Harper against certain of the beneficiaries under his will to ascertain their respective interests in the estate of their testator and for instructions to the executor, and the only question presented by the appeal is as follows: Has the widow of John W. Harper the right under his will to have paid over to her the share bequeathed to her, or should it be held in trust, giving her only the income during the minority of her children, or until such time as she might remarry during such minority.” So that we must determine whether the fund must be held by the trustee during the widow’s life or paid over to the children at the time of her marriage, if she does *313remarry. This is a question of moment, and invokes our decision upon ibe validity of the remarriage clause. If she does marry, and the clause is valid, the executor or trustee will pay it over to the children at once, and she loses her share of the income of the fund thereafter. If she does not marry, her share does not go to the children. I can perceive no substantial difference between giving her a part of the fund during ■widowhood (durante viduatate), which may mean an estate for life (for an estate during widowhood is an estate for life, as stated by Blackstone and other writers), and giving it to her for life or until she marries, for an estate during her widowhood would necessarily mean one for life unless she remarries, in which event it would go over to others named in the will. The difference between the two expressions is in form and not in substance. Blackstone (Book 2, star page 121) says : ’“There are some estates for life which may determine upon future contingencies, before the life'for which they are created expires. As if an estate be granted to a woman during her widowhood, or to a man until he be promoted to a benefice; in these and similar cases, whenever the contingency happens, when the widow marries or when the grantee ob-labas a benefice, the respective estates are absolutely determined and gone. Yet while they subsist they are reckoned estates for life, because the time for which they will endure being uncertain, they may by possibility last for life, if the contingencies upon which they are to determine •do not sooner happen. And, moreover, in case an estate be granted to a man for his life, generally, it may also determine by his civil death, as if he enters into a monastery, whereby he is dead in law; for which reason in conveyances the grant is usually made Tor the term of a man’s natural life,’ which can only determine by his natural death.”